           Case 4:18-cr-01256-CKJ-JR Document 98 Filed 04/28/21 Page 1 of 2




LAW OFFICES OF HENRY JACOBS, PLLC
271 North Stone Avenue
Tucson, Arizona 85701
PHN: (520) 792-0091
FAX: (520) 792-0471

Henry Jacobs, Esq.
State Bar No. 023689
hjacobs@jacobsazlaw.com

Attorney for: Joshua Joel Pratchard

                          IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA

                                                   )
     United States of America,                     )      No. 18-cr-01256-CKJ-JR
                                                   )
            Plaintiff,
     vs.                                           )   FOURTH MOTION TO EXTEND
                                                   )   TIME FOR FILING MOTION FOR
     Joshua Joel Pratchard,                        )      SENTENCE REDUCTION
                                                   )
            Defendant[s].
                                                   )


           COMES NOW the Defendant, by and through the undersigned counsel, and does

hereby move this Court for its order extending the time in which to present a Motion for

sentence reduction pursuant to 18 USC §3582(c)(1)(A), for the following reasons:

1.         The Undersigned counsel was appointed to this matter on December 14th, 2020

           (see Docket #90).

2.         The court ordered that the undersigned should file a Motion within 30 days of that

           date, or else state that no motion would be filed. The undersigned has been able

           to speak briefly with the Defendant, and has obtained some medical records as of

           this date.    Further medical records are required in order to evaluate the

           Defendant’s claim for a sentence reduction.



                                               1
      Case 4:18-cr-01256-CKJ-JR Document 98 Filed 04/28/21 Page 2 of 2




3.    Counsel will need additional time to set up a gather all documents needed to review

      the case set up a legal call with the defendant and review his case and counsel’s

      findings.

      The undersigned therefore requests an extension of 30 days in order to file a

Motion pursuant to 18 USC §3582(c)(1)(A). The Government has no objection to this

motion.



      RESPECTFULLY SUBMITTED this 28th, day of April, 2021.



                                               LAW OFFICES OF HENRY JACOBS
                                                               PLLC



                                               By__/s/   Henry L. Jacobs__
                                                       Henry L. Jacobs, Esq.
                                                       Attorney for Defendant




                                           2
